Exhibit 10.3

AMENDMENT TO THE SECOND AMENDED AND RESTATED EXPENSE SUPPORT AND CONDITIONAL
REIMBURSEMENT AGREEMENT

THIS AMENDMENT TO THE SECOND AMENDED AND RESTATED EXPENSE SUPPORT AND
CONDITIONAL REIMBURSEMENT AGREEMENT (this “Amendment”), effective as of June 30,
2015, is entered into by and among Industrial Property Trust Inc., a Maryland
corporation (the “Corporation”), Industrial Property Operating Partnership LP, a
Delaware limited partnership (the “Operating Partnership”), and Industrial
Property Advisors LLC, a Delaware limited liability company (the “Advisor”). The
Corporation, the Operating Partnership and the Advisor are each a “Party” and
collectively, the “Parties.” Capitalized terms used but not defined herein shall
have the meanings ascribed to such terms in the Second Amended and Restated
Expense Support Agreement (as defined below).

WHEREAS, the Parties hereto are Party to that certain Second Amended and
Restated Expense Support and Conditional Reimbursement Agreement, effective as
of October 1, 2014 (the “Second Amended and Restated Expense Support
Agreement”); and

WHEREAS, the Parties hereto have agreed to extend the term of the Second Amended
and Restated Expense Support Agreement through June 30, 2016 and to change the
notice provision for the termination of the Second Amended and Restated Expense
Support Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and for other good and valuable
consideration, the Parties do hereby agree as follows:

1. The Second Amended and Restated Expense Support Agreement is hereby amended
as follows:

a. The first sentence in the definition of the term Baseline Distributions is
hereby amended by replacing June 30, 2015 with June 30, 2016 so that such
sentence shall now read in its entirety as follows:

“For the period from October 1, 2014 through June 30, 2016, “Baseline
Distributions” means the aggregate cash distributions that would have been
declared on shares of the Corporation’s common stock assuming a quarterly
distribution rate of $0.1250 per share.”

b. Section 6 TERM; SURVIVAL is hereby amended by replacing June 30, 2015 with
June 30, 2016 so that the disclosure in Section 6 shall now read in its entirety
as follows:

“This Agreement shall continue in full force and effect until June 30, 2016
unless earlier terminated in accordance with the terms hereof; provided,
however, that (i) any obligations of a party to this Agreement to make payments
to another party pursuant to Sections 2 and 3 of this Agreement with respect to
the calendar quarter ending June 30, 2016 shall remain operative and in full
force and effect and shall survive any termination or expiration of this
Agreement and (ii) the agreements contained in Section 4 of this Agreement shall
remain operative and in full force and effect and shall survive any termination
or expiration of this Agreement.”

c. The first sentence of Section 7 TERMINATION is hereby deleted in its entirety
and replaced with the following:

“This Agreement may be terminated at any time, and without payment of any
penalty, by a majority of the independent directors of the Corporation, upon
thirty (30) days prior written notice to the Advisor, or by the Advisor upon
thirty (30) days prior written notice to the Corporation.”

2. This Amendment constitutes an amendment to the Second Amended and Restated
Expense Support Agreement. The terms and provisions of the Second Amended and
Restated Expense Support Agreement and all other documents and instruments
relating and pertaining to the Second Amended and Restated Expense Support
Agreement shall continue in full force and effect, as amended hereby. In the
event of any conflict between the provisions of the Second Amended and Restated
Expense Support Agreement and the provisions of this Amendment, the provisions
of this Amendment shall control.

4. This Amendment (a) shall be binding upon the Parties, their Affiliates and
their respective successors and permitted assigns; (b) may be changed, modified
or amended only by a writing signed by each of the Parties or their



--------------------------------------------------------------------------------

respective successors or assignees; (c) may be executed in several counterparts,
and each counterpart, when so executed and delivered, shall constitute an
original agreement, and all such separate counterparts shall constitute but one
and the same agreement; and (d) together with the Second Amended and Restated
Expense Support Agreement, embodies the entire agreement and understanding among
the Parties with respect to the subject matter hereof and supersedes all prior
and contemporaneous agreements, consents, understandings, inducements and
conditions, express or implied, oral or written, of any nature whatsoever
relating to such subject matter. The express terms hereof control and supersede
any course of performance and/or usage of the trade inconsistent with any of the
terms hereof.

[Signature Page to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to be signed by their
respective duly authorized officers, effective as of the date set forth above.

 

INDUSTRIAL PROPERTY TRUST INC. By:  

/s/ Thomas G. McGonagle

Name:   Thomas G. McGonagle Title:   Chief Financial Officer INDUSTRIAL PROPERTY
OPERATING PARTNERSHIP LP

By:   Industrial Property Trust Inc., its Sole General Partner

By:  

/s/ Thomas G. McGonagle

Name:   Thomas G. McGonagle Title:   Chief Financial Officer INDUSTRIAL PROPERTY
ADVISORS LLC

By:   Industrial Property Advisors Group LLC, its Sole Member

By:  

/s/ Evan Zucker

Name:   Evan Zucker Title:   Manager